Citation Nr: 9910060	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and B. B.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from April 1943 to November 
1945.  He died in June 1996.  The death certificate lists the 
immediate cause of death as cardiac arrest due to or as a 
consequence of prostate cancer.  The appellant is the 
veteran's surviving spouse.


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  


REMAND

The appellant contends that the veteran's service-connected 
anxiety state materially contributed to his death by 
exacerbating his heart condition.  She has indicated that he 
was continuously treated for this condition and others up 
until his death in June 1996.  Although the RO has been 
responsive to the appellant by seeking to obtain records from 
all private treating sources cited, a review of the record 
discloses that additional pertinent VA medical records may 
exist which have not been associated with the veteran's 
claims file.  In this regard, the appellant executed a VA 
Form 21-4142 in January 1997 showing that the veteran was 
treated through 1996 at "various veteran's hospitals."  VA 
records associated with a claim made by the veteran when he 
was alive show treatment only through April 1995.  There is 
no indication that other VA records do not exist, and, in 
fact, the appellant's written statements and testimony 
suggest otherwise.  Appellant has submitted copies of the 
veteran's prescriptions from the Lexington VA Medical Center 
(VAMC) dated in June 1995.  As the veteran died one year 
later, any additional VA records may be pertinent to the 
appellant's claim.  However, a review of the record reveals 
that these medical reports are presently not attached to the 
claims file, and it does not appear that the RO requested 
these most recent VA records.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995)

The Board notes further, that although the RO has requested 
the medical records indicated by the appellant to be 
pertinent to this appeal, most recently in March 1997, a 
response has not been forthcoming from all of these 
providers.  The Board observes further, that since there does 
not appear to be any medical records associated with the 
claims folder dated the year preceding the veteran's death, 
the RO should inform the appellant that the medical records 
relating to treatment of the veteran during the last year of 
his life have not been received and that she may be more 
successful in obtaining such records.  

The Board observes further, that in August 1996, the RO 
received a letter from the hospice nurse who had treated the 
veteran from November 1994 to March 1996.  As there do not 
appear to be many records of treatment of the veteran for the 
year preceding his death, the medical facility with which she 
was affiliated may provide a source of such records.  
Therefore, the RO should obtain any medical records from the 
Hospice of the Kentucky River relating to treatment of the 
veteran by hospice nurse, Rita Collett, RN, from November 
1994 to March 1996.

The Board notes that John T. Hobbs, M.D., the veteran's 
treating internist who followed the veteran for at least ten 
years prior to the veteran's death, opined that the veteran's 
death was in part due to "cardiac disease."  Dr. Hobbs 
further opined that the veteran's cardiac disease was 
exacerbated and aggravated by a long term emotional disorder 
associated with the veteran's military service.  Although 
records from Central Baptist Hospital reflect intermittent 
inpatient treatment of the veteran by Dr. Hobbs through 1994, 
Dr. Hobbs himself has not provided any records nor has he 
responded to a VA request for records dated in March 1997.  
In light of his unsupported opinion, and, given the 
complexity of the medical issue presented, the Board is of 
the opinion that additional medical opinion evidence could be 
helpful.  

The Board also notes that the representative at a personal 
hearing in March 1998 requested that consideration should be 
given to whether medication that was prescribed for the 
veteran's service-connected psychiatric disorder contributed 
to the veteran's death either because of adverse reactions or 
contraindications with medication prescribed for other 
disorders.  The RO should address this matter on remand.

As a final note, the Board observes that at all times 
relevant to this appeal, it appears that Disabled American 
Veterans (DAV) has been assisting the appellant in her claim.  
In this regard, the Board observes that copies of virtually 
all relevant documents to include the Statement of the Case 
and Supplemental Statements of the Case have been sent to 
this service organization.  Further, a representative from 
that organization assisted the appellant at her March 1998 
personal hearing.  However, the Board observes that while the 
only VA Form 23-22 executed in this case lists DAV as the 
accredited representative, the form was signed by the veteran 
and not the appellant.  The RO should clarify the appellant's 
representation in this matter prior to returning the case to 
the Board to include obtaining a valid VA Form 23-22 executed 
by the appellant.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant 
and clarify her wishes regarding 
representation in this case.  If the 
appellant elects to be represented in 
this matter, the RO should ensure that a 
valid VA Form 23-22 is submitted and 
signed by the appellant.   

2.  The RO should inform the appellant as 
to which of the medical providers as set 
forth in her VA Form 21-4142 
(Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs (VA)) dated January 1997 have not 
responded to a May 1997 request for 
medical records.  She should be informed 
that she should attempt to procure such 
records and particularly those dated in 
1995 and 1996.  The appellant should be 
asked to identify other VA facilities 
that may have treated the veteran through 
1996.  The RO should ensure that the 
appellant signs a release of information 
for the Hospice of the Kentucky River for 
records of treatment of the veteran.

3.  The RO should obtain any available 
medical records relating to treatment of 
the veteran from Lexington VAMC and any 
other VA medical facility indicated by 
the appellant.  Records should be 
obtained from these facilities.  

4.  The RO should obtain any medical 
records from the Hospice of the Kentucky 
River relating to treatment of the 
veteran by hospice nurse, Rita Collett, 
RN, between November 1994 to March 1996.

5.  After any additional records have 
been associated with the claims file, the 
case should be referred to an appropriate 
VA medical expert for an opinion, based 
on the medical evidence of record, as to 
the following:  (1) Did the veteran's 
cardiac disease substantially or 
materially contribute to his death, or 
did it combine to cause or lend 
assistance to the production of death (in 
your opinion it must be shown that there 
was a casual connection, not merely that 
it casually shared in producing death)?  
(2)  If so, is it at least as likely as 
not that the veteran's service-connected 
anxiety disorder aggravated his cardiac 
disease?  A discussion of the facts and 
the medical principles involved will be 
of considerable assistance to the Board.

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  In its consideration of the 
appellant's claim, the RO should also 
address the contention that medication 
received by the veteran for his service-
connected anxiety contributed to the 
veteran's death as set forth by the 
representative in the transcript of the 
March 4, 1998, personal hearing.  If the 
benefits sought are not granted, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
this appeal.  No action is required 

of the appellant until she is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






